DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 7th day of December, 2021. Currently Claims 1 and 3-11 are pending. Claim 2 is canceled. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1 and 3-11, are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1 and 7, while disclosing different statutory subject matter categories, are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to mental processes and certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that Claims 1 and 3-11 recite a method and system for providing a user journey information platform for conducting sales of patent asset sales comprising: a database establishing the roles of parties to the transaction wherein said roles of transacting parties are defined for the benefit of any recipient of any user of said database; establish one of said transacting parties to serve as an ambassador to promote said platform to be compensated with respect to patent transacting activity; establish one of said transacting parties to be a patent assignor; establish one of said transacting parties to be a patent assignee; establishing a monitoring of said sales of patent assets for developing analytics available for users of said platform; and establish a registration wherein said registration is a process by which said assignee associates with assignee representatives and wherein said assignee and assignee representatives transact said patent sales with said patent assignor which recites a certain methods of organizing human activity, which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as innovations and their likelihood of success. Examiner notes intellectual property portfolios have been analyzed, compared against stored intellectual property information and viewed by inventors, companies, investors, and attorneys (people) long before modern computers were invented, and continues to be predominantly a method of organizing human activity. The instant application is directed to a users accessing information related to innovations in order to make a decision on whether or not to submit a request to initiate a transfer searching, retrieving, analyzing and reading information related to intellectual property management, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Alternatively, Examiner notes that Claims 1 and 3-11 recite a method and system for providing a user journey information platform for conducting sales of patent asset sales comprising: a database establishing the roles of parties to the transaction wherein said roles of transacting parties are defined for the benefit of any recipient of any user of said database; establish one of said transacting parties to serve as an ambassador to promote said platform to be compensated with respect to patent transacting activity; establish one of said transacting parties to be a patent assignor; establish one of said transacting parties to be a patent assignee; establishing a monitoring of said sales of patent assets for developing analytics available for users of said platform; and establish a registration wherein said registration is a process by which said assignee associates with assignee representatives and wherein said assignee and assignee representatives transact said patent sales with said patent assignor which recites a mental process (i.e., a concept performed in the human mind, such as, an observation, evaluation, judgment, and opinion), which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as patents. Examiner notes intellectual property portfolios have been analyzed and compared against stored intellectual property information by inventors, companies, and attorneys (people) long before modern computers were invented, and continues to be predominantly a product of human endeavor. The instant application is directed to users entering the system to access transaction information related to patent assets, and review analytics based on those transactions, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental processes” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. Page 1], “objective of the present invention is to establish the Steps (major levels of interaction) and Elements (interactions within each Step level) for a Patent Owner that may engage with the Platform as a seller of patents” Accordingly, the Examiner submits claims 1, and 3-11 recite an abstract idea based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified mental processes. For instance, additional elements or combination of elements other than the abstract idea itself include the elements such as a “platform” or “blockchain” or “database”, recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
 Accordingly, the claimed “method” and “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “platform”, “database”, “blockchain” (e.g., processors, memory, etc.). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be generic recitations that imply use of the computer would add little if anything to the abstract idea.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1 and 3-11, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, and 3-11 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 3-6, and 8-11, while being directed to dependent claims, contain further embellishments of the identified abstract idea and do not amount to significantly more and the elements of blockchain have been addressed above.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 3-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. US 20200219093 A1 to Malhotra et a. (hereinafter Malhotra).
Referring to Claims 1 and 7 (substantially similar in scope and language), Malhotra discloses a system and method for providing a user journey information platform for conducting sales of patent asset sales (see at least Malhotra: ¶26), comprising: 
a database establishing the roles of parties to the transaction wherein said roles of transacting parties are defined for the benefit of any recipient of any user of said database (see at least Malhotra: ¶ 40-46); 
establish one of said transacting parties to serve as an ambassador to promote said platform to be compensated with respect to patent transacting activity (see at least Malhotra: ¶ 40-46); 
establish one of said transacting parties to be a patent assignor (see at least Malhotra: ¶ 40-46); 
establish one of said transacting parties to be a patent assignee (see at least Malhotra: ¶ 40-46); 
establishing a monitoring of said sales of patent assets for developing analytics available for users of said platform (see at least Malhotra: ¶ 182-187: discussing the analytical tool); and 
establish a registration wherein said registration is a process by which said assignee associates with assignee representatives and wherein said assignee and assignee representatives transact said patent sales with said patent assignor (see at least Malhotra: ¶ 139, 198 (Incentives for Rights Registration), 204, 206, 210, 213, and 256: discussing the identity verification system).

Referring to Claims 3 and 8 (substantially similar in scope and language), Malhotra discloses the system according to claim 1 wherein said transacting parties are connected via a blockchain (see at least Malhotra: ¶ 26-28, 48, 58, 60, 73, 142-151, and 176-177).

Referring to Claims 4 and 9 (substantially similar in scope and language), Malhotra discloses the system according to claim 3 wherein an Ethereum smart contract is provided to said transacting parties (see at least Malhotra: ¶ 73, 137, and 217).

Referring to Claims 5 and 10 (substantially similar in scope and language), Malhotra discloses the system according to claim 1 wherein said registration is created via a blockchain transaction (see at least Malhotra: ¶ 26-28, 48, 58, 60, 73, 142-151, and 176-177).

Referring to Claims 6 and 11 (substantially similar in scope and language), Malhotra discloses the system according to claim 5 wherein an Ethereum smart contract is used to create said registration ((see at least Malhotra: ¶ 26-28, 48, 58, 60, 73, 142-151, and 176-177; see also Malhotra: ¶ 73, 137, and 217).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689